Broyles, C. J.
1. It appears from the record that the only objection to the admission of the testimony, as complained of in the 1st ground of the amendment to the motion for a new trial, made at the time the evidence was offered, was that “it is immaterial and irrelevant.” The evidence was not subject to this objection.
2. There is no merit in the second ground of the amendment to the motion for a new trial.
3. In the light of all the facts of the ease, the admission of the evidence set forth in the third ground of the amendment to the motion for a new trial does not require another hearing of the case.
4. The court did not err in ruling out the testimony of three witnesses for the defense, that a day or two after the car in question was stolen they saw in Eorsyth county a similar car in the possession of a man named Otho Martin, and that Martin was trying to sell the car, there being no evidence whatsoever that this car was the same car that the defendant was charged with having stolen.
5. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

H. A. Allen, for plaintiff in error.
John A. Boylcin, solicitor-general, B. A. Stephens, Ralph H. Pharr, contra.